NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                              Submitted December 6, 2017 
                               Decided December 6, 2017 
                                             
                                         Before 
 
                          MICHAEL S. KANNE, Circuit Judge 
                           
                          DIANE S. SYKES, Circuit Judge 
                           
                          DAVID F. HAMILTON, Circuit Judge 
 
No. 17‐1736 
 
UNITED STATES OF AMERICA,                       Appeal from the United States District 
      Plaintiff‐Appellee,                       Court for the Central District of Illinois.
                                                 
      v.                                        No. 12‐cr‐20015‐001 
                                                 
GEORGE MATTINGLY,                               James E. Shadid, 
      Defendant‐Appellant.                      Chief Judge. 
 
                                       O R D E R 

        George Mattingly pleaded guilty to failing to register as a sex offender after 
previously being convicted of aggravated sexual abuse of a girl who was between 
thirteen and sixteen years old. See 18 U.S.C. § 2250(a). The district court sentenced him 
to 41 months’ imprisonment and 17 years’ supervised release. Approximately two years 
into his term of supervised release, however, his probation officer petitioned the court 
to revoke his release. At the revocation hearing, Mattingly admitted to violating two 
supervised‐release conditions. First, he had contact with minors without the probation 
officer’s prior approval; with his daughter’s permission, he went to her home to see his 
grandchildren and, without her permission, he recorded videos of his grandchildren. 
Second, he viewed pornographic websites with father‐daughter themed content. The 
district judge imposed a 2‐year prison term—the statutory maximum—and 13‐year 
No. 17‐1736                                                                            Page 2 
 
term of supervised release, see 18 U.S.C. § 3583(e)(3), (k). Mattingly filed a notice of 
appeal, but his appointed lawyer asserts that the appeal is frivolous and seeks to 
withdraw under Anders v. California, 386 U.S. 738 (1967). 

       First we note, though counsel did not, that there is no Sixth Amendment right to 
counsel in proceedings to revoke supervised release, which are not criminal 
prosecutions. United States v. Jones, 861 F.3d 687, 690 (7th Cir. 2017); United States v. 
Boultinghouse, 784 F.3d 1163, 1171 (7th Cir. 2015); see Gagnon v. Scarpelli, 411 U.S. 778, 790 
(1973). In limited circumstances that are not present here, the Due Process Clause of the 
Fifth Amendment requires the assistance of counsel. See Boultinghouse, 784 F.3d at 1171.   
Mattingly concedes that he violated the conditions of supervised release, and he does 
not offer any defense or present substantial and complex grounds in mitigation. 
See Gagnon, 411 U.S. at 790; United States v. Eskridge, 445 F.3d 930, 931–32 (7th Cir. 2006). 
Thus we do not need to observe the Anders safeguards when reviewing his attorney’s 
motion to withdraw. Pennsylvania v. Finley, 481 U.S. 551, 554–55 (1987); United States v. 
Wheeler, 814 F.3d 856, 857 (7th Cir. 2016).   

        Still, our practice is to apply the Anders framework even in the revocation 
context. See Wheeler, 814 F.3d at 857. Mattingly has not responded to counsel’s motion to 
withdraw. See CIR. R. 51(b). Counsel’s brief explains the nature of the case and addresses 
the issues that an appeal of this kind might be expected to involve; his analysis appears 
adequate so we limit our review to the subjects he discusses. See United States v. Bey, 
748 F.3d 774, 776 (7th Cir. 2014); United States v. Wagner, 103 F.3d 551, 553 (7th Cir. 
1996).   

        Counsel first tells us that Mattingly does not want to challenge the revocation of 
his supervision, and thus counsel appropriately avoids discussing whether Mattingly’s 
admissions to the charged violations were knowing and voluntary. See Wheeler, 814 F.3d 
at 857; United States v. Knox, 287 F.3d 667, 671–72 (7th Cir. 2002).   

        Counsel considers whether Mattingly could challenge the calculated policy‐
statement range, but correctly concludes this challenge would be frivolous. Because 
Mattingly did not object to the range considered at sentencing, we would review only 
for plain error. United States v. Brown, 823 F.3d 392, 394 (7th Cir. 2016). The probation 
officer who prepared the violation memorandum determined that Mattingly committed 
a grade C violation and had a criminal history category of VI; from this, the officer 
concluded that the appropriate range under the policy statement was 8 to 14 months. 
See U.S.S.G. §§ 7B.1.(a)(3), 7B1.4(a). The government did not object, but noted that 
Mattingly may have committed a more serious grade B violation because recording 
No. 17‐1736                                                                          Page 3 
 
videos of his grandchildren without their mother’s consent could be a felony under 
state law. See 720 ILCS 5/11‐24(b)(3); U.S.S.G. § 7B.1.(a)(2). The range of imprisonment 
would then be 21 to 27 months. See U.S.S.G. § 7B1.4(a). If the judge erred, it was by 
considering too low of a range, and so Mattingly could not establish any prejudice.   

        Counsel next considers, but rightly rejects, challenging the reasonableness of the 
reimprisonment term. He notes that Mattingly received the statutory maximum term 
and assesses whether the judge adequately considered Mattingly’s principal argument 
in mitigation: that Mattingly’s poor health warrants a shorter sentence. The judge 
considered Mattingly’s health, but concluded that his various medical needs “can be 
addressed at the Bureau of Prisons . . . without the distraction of cell phone viewing or 
videotaping of minor children.” The judge also said he would recommend that 
Mattingly serve his time in a medical facility. Further, as required by 18 U.S.C. § 3583(e), 
the judge considered the sentencing factors in § 3553(a). See Brown, 823 F.3d at 394. He 
cited instances of Mattingly’s repeated disregard for the law and the concerning nature 
of his noncompliance: he had unapproved contact with his grandchildren and video 
recorded them, and he viewed pornography portraying sexual activity between fathers 
and daughters. He concluded the sentence was needed to deter further misconduct and 
protect the public. Because the judge considered the statutory factors and Mattingly’s 
mitigating argument, it would be frivolous to argue that the two‐year term of 
imprisonment is unreasonable.   

       Finally, counsel evaluates whether he could bring a substantive challenge to any 
conditions of supervised release imposed at revocation. Counsel concludes that 
challenging any condition would be frivolous because this court has previously 
approved “virtually all of the conditions imposed.” That is not enough of a reason, 
because conditions of supervised release, as part of the entire sentence, always merit 
close attention. See United States v. Thompson, 777 F.3d 368, 373 (7th Cir. 2015). We would 
review for plain error a challenge to conditions that the defendant did not object to 
when they were imposed. United States v. Bloch, 825 F.3d 862, 869 (7th Cir. 2016). 
(Mattingly arguably waived, and did not merely forfeit, the argument because he stated 
that he had no objections to the conditions, but we give him the benefit of the doubt.) 

        Counsel does not examine any particular condition, but we note that we have 
criticized as overly broad a condition prohibiting a defendant from having any contact 
with minors without the presence of an adult who is aware of the defendant’s history 
and who has been approved by the probation officer. Thompson, 777 F.3d at 376. But the 
analogous condition imposed on Mattingly excepts contact with minors “in the course 
No. 17‐1736                                                                          Page 4 
 
of normal commercial business” and contact that is “unintentional and incidental.” 
Thus, the condition is narrower than what we criticized in Thompson. See United States v. 
Warren, 843 F.3d 275, 283 (7th Cir. 2016) (distinguishing between the “no‐contact 
condition” in Thompson and a condition that “exempt[s] incidental contact with, for 
example, waitresses or cashiers who could be minors”). (In any case, we have no reason 
to believe that Mattingly wants to challenge the condition; neither counsel nor 
Mattingly raises the issue. See Wheeler, 814 F.3d at 858.) Further, the court adopted the 
probation officer’s reasons for imposing the condition: Mattingly’s prior sexual offense, 
his continued disregard his supervised release conditions, and his history of 
videotaping minors. A reasonableness challenge would be frivolous.   

      Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the 
appeal.